Citation Nr: 1434054	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-47 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to death pension and dependency and indemnity compensation benefits.

2.  Entitlement to death pension and dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to March 1947.  The Veteran died in January 1974.  The appellant seeks to establish eligibility as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to death pension and dependency and indemnity compensation (DIC) benefits is remanded to the RO.


VACATE

A longitudinal review of the record revealed that the appellant submitted a claim of entitlement to death pension and DIC benefits in September 2007.  In a December 2007 rating decision, the RO denied entitlement to death pension, DIC benefits, and accrued benefits, as the appellant could not be recognized as the Veteran's surviving spouse for VA benefits purposes.  The appellant perfected an appeal of that decision.

In February 2012, the Board remanded this matter for additional development.  In January 2013, the Board issued a decision which denied the appellant's claim herein.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In November 2013, based on a Joint Motion for Remand (Joint Motion) dated in November 2013, the Court issued an Order remanding this case for compliance with the Joint Motion.  

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or her attorney, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, the Court remanded the matter of whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, based on the Joint Motion's finding that the Board provided an inadequate statement of reasons or bases to support the finding that the appellant could not be recognized as the surviving spouse of the Veteran for VA benefits purposes.  Therefore, the Joint Motion found that the Board, in its' January 2013 decision, failed to adequately consider all applicable provisions of law and regulation.  Accordingly, in order to prevent prejudice to the appellant, the January 2013 Board decision that denied recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes must be vacated, and a new decision will be entered as if that the January 2013 decision by the Board had never been issued.


FINDINGS OF FACT

1.  The Veteran and the appellant were last married in January 1967 and separated due to the fault of the Veteran in 1970.  Resolving all doubt in the appellant's favor, evidence of record showed the appellant and the Veteran remained married at the time of his death in January 1974. 

2.  Subsequent to the Veteran's death in January 1974, the appellant's eldest daughter received VA death benefits after establishing entitlement to service connection for the Veteran's cause of death.

3.  At no time did the appellant receive VA benefits on her own behalf after the death of the Veteran.

4.  The appellant married O. C. S. in June 1974, and continued to remain married to O. C. S. up until their divorce in July 1977.

5.  The appellant married W. D. in July 1977, and continued to remain married to W. D. up until his death in March 2005.


CONCLUSION OF LAW

The appellant is eligible to be the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to death pension and DIC benefits.  38 C.F.R. § 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the Veteran's surviving spouse for VA benefits purposes.  The Veteran and the appellant were last married in January 1967 and separated due to the fault of the Veteran in 1970.  Resolving all doubt in the appellant's favor, the Board has determined that evidence of record showed the appellant and the Veteran remained married at the time of his death in January 1974.  The appellant then married O. C. S. in June 1974, and continued to remain married to O. C. S. up until their divorce in July 1977.  She later married W. D. in July 1977, and continued to remain married to W. D. up until his death in March 2005.

On or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by the surviving spouse or by collusion.  38 C.F.R. 3.55(a)(2) (2013).  

Another exception regarding recognition as a surviving spouse applicable to the present case is found at 38 C.F.R. § 3.55(a)(3), which states that, on or after October 1, 1998, a remarriage of a surviving spouse subsequently terminated by death will not bar the furnishing of DIC benefits.  38 C.F.R. § 3.55(a)(3) (2013). 

For the purposes of entitlement to death pension and DIC benefits, the appellant may be recognized as the Veteran's surviving spouse, as her marriage in June 1974 was terminated by divorce prior to November 1, 1990, and her marriage in July 1977 was terminated by death after October 1, 1998.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes, to include entitlement to death pension and DIC benefits, is granted.


REMAND

The Board has found the appellant is eligible for recognition as the surviving spouse of the Veteran for purposes of receiving death pension and DIC benefits.  These matters were previously denied by the RO in a December 2007 rating decision, based on the ineligibility of the appellant as the surviving spouse of the Veteran.  Thus, a remand is warranted for the record to be developed for the matters of entitlement to death pension and DIC benefits and those matters to be adjudicated on the merits by the RO.

Accordingly, the case is remanded for the following action:

After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, the RO must adjudicate the pending claims of entitlement to death pension and DIC benefits in light of any additional evidence added to the record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


___________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


